Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-8-2003

Locklear v. Remington
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2409




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Locklear v. Remington" (2003). 2003 Decisions. Paper 212.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/212


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 03-2409


                               AUTREY J. LOCKLEAR,
                                              Appellant,

                                            v.

                       WILLIAM M. REM INGTON, Director of
                       Revenue in and for the State of Delaware


                    On Appeal From the United States District Court
                             For the District of Delaware
                             (D.C. Civ. No. 02-cv-01579)
                      District Judge: Honorable Sue L. Robinson


                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 1, 2003


               Before: ALITO, BARRY and ALDISERT, Circuit Judges

                                (Filed: October 7, 2003)


                                       OPINION




PER CURIAM

      Appellant Autrey J. Locklear filed this in forma pauperis civil rights action against

the Director of Revenue for the State of Delaware when he was unable to persuade the
state taxing authorities to accept his offer of $500.00 to settle his tax debt of

$358,756.34.1 Although the state was unwilling to accept only $500.00 it did make a

counter-offer of $108,353.52. This was unacceptable to Locklear and he filed an

administrative appeal with the Delaware Tax Appeal Board, and subsequent appeals with

the Delaware Court of Chancery and state supreme court, losing at each level before

turning to federal court. Locklear alleged that his federal constitutional civil rights were

violated by a state tax lien encumbering his property and the garnishment of his wages,

and asked the District Court to enjoin the lien and the garnishment until a settlement

acceptable to him could be worked out. The validity of the tax debt is not disputed.

       The Director of Revenue moved to dismiss the complaint, and, in an order entered

on April 28, 2003, the District Court granted the motion. Locklear appeals, and has filed

a motion in this Court seeking the same injunctive relief he sought in the District Court.

       We will affirm. We agree with the District Court that principles of comity and the

Tax Injunction Act, 28 U.S.C. § 1341, apply here and prohibited the court from

interfering in the State of Delaware’s efforts to collect a valid tax debt. The Tax

Injunction Act prohibits federal courts from enjoining “the assessment, levy or collection

of any tax under State law” where state law provides a “plain, speedy and efficient”

remedy. See Kerns v. Dukes, 153 F.3d 96, 101 (3d Cir. 1998) (addressing the adequacies




   1
     Inasmuch as we are writing only for the parties, we need not set forth the factual and
procedural background of this matter, except as may be helpful to our brief discussion.

                                               2
of Delaware’s remedies). The record of Locklear’s state administrative appeals

establishes without a doubt that he had a plain, speedy and efficient remedy to pursue for

his claims, including his due process claim under the Fourteenth Amendment. Id. at 103.

We have fully considered Locklear’s arguments to the contrary and find them lacking in

merit. The state remedies are not deficient so as to enable Locklear to proceed in federal

court merely because he failed to use the remedies properly and/or suffered adverse

decisions in state court. See Sachs Brothers Loan Co. v. Cunningham, 578 F.2d 172, 175

(7 th Cir. 1978) (“[T]he taxpayer’s failure to win in state court or to use the remedy

properly does not negate the existence of a remedy.”)

       We will affirm the order dismissing the complaint. The motion Locklear filed in

this Court for injunctive relief is denied as moot.




                                              3